DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 16 December 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 16 December 2021, claims 1, 7, and 13 have been amended.
Claims 1-18 are pending.
Claims 1-18 are rejected.
Response to Arguments
On page 9, Applicants argue that Fig. 5 is not prior art.
Examiner disagrees. Figs. 5 and 6 are not embodiments of the invention, but are rather existing comparative examples at the time of the invention. They are introduced prior to the beginning of the embodiments of the claimed invention. Figs 5 and 6 should thus be labeled --Prior Art-- or the like.
On pages 10 and 11, Applicants argue in substance that Gao does not disclose:
a memory that stores association information including a first address of a first container assigned in advance and a second address of a second container assigned in advance …;
detecting first information which includes at least one address related to specifying of at least one of the plurality of containers executed by at least one of the plurality of virtual machines, as substantially recited in claim 1.
Examiner disagrees. As recited in the Office action, Gao discloses:
a memory (fig. 1, memory 122) that stores association information including a first address of a first container assigned in advance and a second address of a second container assigned in advance in association with each other, the first container and the second container being included in a plurality of containers executed by a plurality of virtual machines (fig. 1, VTEP 117, VMM-*, fig. 2, VTEP 117A, VTEP 117B; para. 16, hardware resources may be emulated using virtual machine monitors (VMMs), e.g., VNIC-A being emulated by VMM-A); VMMs may be part of, or separated from, respective virtual machines; para. 121, a network administrator may configure virtual switch 116A and VTEP 117A to perform a port mirroring session between source virtual port VP-A 161 and multiple destination virtual ports VP-Y 163 and VP-B 164) and 
a processor coupled to the memory (fig. 1, processor 120, memory 122), the processor being configured to execute a procedure comprising: 
detecting first information being transmitted from one of the plurality of containers, the first information including at least one address (fig. 1, packet 181 from VM-A; para. 19, In the example communication between VM-A 131 at host-A 110A and VM-C 135 at host-C 110C illustrated in FIG. 1, at host-A 110A, virtual switch 116A receives packets (see 180 in FIG. 1) through VP-A 161 from VM-A 131 and forwards the engress packets (see 181 in FIG. 1) to host-C 110C.) related to specifying of at least one of the plurality of containers executed by at least one of the plurality of virtual machines (fig. 1; para. 16, 21, VTEP 117A included in Host 100A is configured to perform a port mirroring session between VP- A 161 and VP-Y 163 and VP-B 164; para. 34, 39, MAC address 331 of VNIC-Y 153 associated with VP-Y 163 and MAC address 332 of VNIC-B 154 associated with VP-B 164 are set before a port mirroring session begins, and virtual switch 116A may broadcast a message to all hosts to request for the IP address of the VTEP associated with the host that supports VNIC-Y 153 and VNIC-B 154).
As noted by Applicants, Gao discloses VTEP 117A included in Host 100A is configured to perform a port mirroring session between VP- A 161 and VP-Y 163 and VP-B 164; MAC address 331 of VNIC-Y 153 associated with VP-Y 163 and MAC address 332 of VNIC-B 154 associated with VP-B 164 are set before a port mirroring session begins, and virtual switch .
In Gao, a network administrator may set a first MAC address of a first VNIC uniquely associated with a first destination virtual port (and similarly set a second MAC address) before a port mirroring session begins, i.e., storing association information including a first address of a first container assigned in advance and a second address of a second container assigned in advance.
Gao discloses the port mirroring session may be implemented with virtual switch 116A/116B/116C and virtual tunnel endpoint (VTEP) 117A/117B/117C. The addressing information must be obtained prior to the mirroring is to begin, i.e., storing association information in advance.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Storing association information in advance is thus disclosed by Gao, wherein “in advance” is defined as “beforehand” or “ahead of time” or “before an anticipated event” by various dicationaries (see, for example, Merriam-Webster Dictionary).
Gao thus discloses the aforementioned claim limitations.
Drawings
Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  With regards to Figure 5, the specification states that “the virtual switches 301 and 302 are unable to specify the virtual ports 411 and 412 that set the packet capture, which makes it difficult to perform port mirroring” (para. 49). With regards to Figure 6, the specification states that the mirroring “causes inconvenience in terms of security, and also unnecessary HW resoures and NW resources are consumed” (para. 52). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al (US Pub. 2018/0349163).
Regarding claim 1, Gao discloses an information processing system comprising one or more information processing apparatuses (fig. 1, host 110), each of the information processing apparatuses comprising: 
a memory (fig. 1, memory 122) that stores association information including a first address of a first container assigned in advance and a second address of a second container assigned in advance in association with each other, the first container and the second container being included in a plurality of containers executed by a plurality of virtual machines (fig. 1, VTEP 117, VMM-*, fig. 2, VTEP 117A, VTEP 117B; para. 16, hardware resources may be emulated using virtual machine monitors (VMMs), e.g., VNIC-A being emulated by VMM-A); VMMs may be part of, or separated from, respective virtual machines; para. 121, a network administrator may configure virtual switch 116A and VTEP 117A to perform a port mirroring session between source virtual port VP-A 161 and multiple destination virtual ports VP-Y 163 and VP-B 164) and 
a processor coupled to the memory (fig. 1, processor 120, memory 122), the processor being configured to execute a procedure comprising: 
detecting first information being transmitted from one of the plurality of containers, the first information including at least one address (fig. 1, packet 181 from VM-A; para. 19, In the example communication between VM-A 131 at host-A 110A and VM-C 135 at host-C 110C illustrated in FIG. 1, at host-A 110A, virtual switch 116A receives packets (see 180 in FIG. 1) through VP-A 161 from VM-A 131 and forwards the engress packets (see 181 in FIG. 1) to host-C 110C.) related to specifying of at least one of the plurality of containers executed by at least one of the plurality of virtual machines (fig. 1; para. 16, 21, VTEP 117A included in Host 100A is configured to perform a port mirroring session between VP- A 161 and VP-Y 163 and VP-B 164; para. 34, 39, MAC address 331 of VNIC-Y 153 associated with VP-Y 163 and MAC address 332 of VNIC-B 154 associated with VP-B 164 are set before a port mirroring session begins, and virtual switch 116A may broadcast a message to all hosts to request for the IP address of the VTEP associated with the host that supports VNIC-Y 153 and VNIC-B 154); 
setting, when the address included in the first information matches one of the first address and the second address, one of the first container and the second container including the address matching the address included in the first information and a port of a virtual machine specified by the first information among the plurality of virtual machines in association with each other in the association information (para. 19-22, virtual switch 116A at host-A receives packets through virtual port VP-A from virtual machine VM-A and forwards to host-C, where virtual switch 116C forwards the packets to VP-C and VM-C; virtual switch and VTEP at host-A is further configured to perform a mirroring session between VP-A and multiple destination virtual ports VP-Y and VP-B at host-B); 
duplicating second information passing through a first port associated with the first container by referring to the association information (para. 19, virtual switch 116A forwards the engress packets to host-C); and 
first forwarding the duplicated second information destined for a second port associated with the second container (para. 19, virtual switch 116A forwards the engress packets to host-C). 

Regarding claim 2, Gao further discloses wherein 
the duplicating duplicates the second information passing through the first port (fig. 1, VTEP 117A at host-A) and transmitted or received between the address included in the first information and an address (fig. 1, VTEP 117B at host-B) different from the second address (fig. 1, VTEP 117C at host-C; para. 19, 20). 

Regarding claim 3, Gao further discloses wherein the procedure is further comprising: 
generating a tunnel port that forms a tunnel route for a virtual machine that executes the second container (fig. 2, tunnel 203 between VTEP 117A and VTEP 117B; para. 24, establishing tunnel 203 between host-A and host-B); and 

the tunnel port transmits the duplicated second information forwarded by the second forwarding, to the virtual machine that executes the second container through the tunnel route.(fig. 2, host-B; para. 25, host-A sends port mirroring packets to host-B via tunnel). 

Regarding claim 4, Gao further discloses wherein 
the second forwarding removes first header information being attached to the duplicated second information and being used in the first forwarding, and forwards the duplicated second information from which the first header information is removed to the tunnel port (fig. 2, tunnel header C of packet 241; para. 25); and 
the tunnel port attaches, to the duplicated second information forwarded by the second forwarding, second header information destined for the virtual machine that executes the second container, and transmits the duplicated second information attached with the second header information to the tunnel route (fig. 3; para. 27). 

Regarding claim 5, Gao further discloses wherein; 
the tunnel port is provided to a virtual switch that controls communication between the plurality of virtual machines (fig. 2; para. 25-27); and 
the second forwarding of the second information to the tunnel port is executed at a virtual port being provided to the virtual switch and being connectable to the second port of the virtual machine that executes the second container (fig. 2; para. 25-27). 



Regarding claim 7, Gao discloses an information processing apparatus (fig. 1, host 110) comprising: 
a memory (fig. 1, memory) that stores association information including a first address of a first container assigned in advance and a second address of a second container assigned in advance in association with each other, the first container and the second container being included in a plurality of containers executed by a plurality of virtual machines (fig. 1, VTEP 117, VMM-*, fig. 2, VTEP 117A, VTEP 117B; para. 16, hardware resources may be emulated using virtual machine monitors (VMMs), e.g., VNIC-A being emulated by VMM-A); VMMs may be part of, or separated from, respective virtual machines; para. 121, a network administrator may configure virtual switch 116A and VTEP 117A to perform a port mirroring session between source virtual port VP-A 161 and multiple destination virtual ports VP-Y 163 and VP-B 164); and 
a processor coupled to the memory (fig. 1, prcoessor, memory), the processor being configured to execute a procedure comprising: 
detecting first information being transmitted from one of the plurality of containers, the first information including at least one address (fig. 1, packet 181 from VM-A; para. 19, In the example communication between VM-A 131 at host-A 110A and VM-C 135 at host-C 110C illustrated in FIG. 1, at host-A 110A, virtual switch 116A receives packets (see 180 in FIG. 1) through VP-A 161 from VM-A 131 and forwards the engress packets (see 181 in FIG. 1) to host-C 110C.) related to specifying of at least one of the plurality of containers executed by at least one of the plurality of virtual machines (fig. 1; para. 16, 21, VTEP 117A included in Host 100A is configured to perform a port mirroring session between VP- A 161 and VP-Y 163 and VP-B 164; para. 34, 39, MAC address 331 of VNIC-Y 153 associated with VP-Y 163 and MAC address 332 of VNIC-B 154 associated with VP-B 164 are set before a port mirroring session begins, and virtual switch 116A may broadcast a message to all hosts to request for the IP address of the VTEP associated with the host that supports VNIC-Y 153 and VNIC-B 154); 
setting, when the address included in the first information matches one of the first address and the second address, one of the first container and the second container including the address matching the address included in the first information and a port of a virtual machine specified by the first information among the plurality of virtual machines in association with each other in the association information  (para. 19-22, virtual switch 116A at host-A receives packets through virtual port VP-A from virtual machine VM-A and forwards to host-C, where virtual switch 116C forwards the packets to VP-C and VM-C; virtual switch and VTEP at host-A is further configured to perform a mirroring session between VP-A and multiple destination virtual ports VP-Y and VP-B at host-B); 
duplicating second information passing through a first port associated with the first container by referring to the association information (para. 19, virtual switch 116A forwards the engress packets to host-C); and 
first forwarding the duplicated second information destined for a second port associated with the second container (para. 19, virtual switch 116A forwards the engress packets to host-C). 

Claims 8-12 recite substantially identical subject matter as claims 2-6, and are thus similarly rejected.

Regarding claim 13, Gao discloses a non-transitory computer-readable recording medium having stored therein an information processing program that causes a computer to execute a procedure (fig. 1, memory 122; para. 15) comprising substantially identical subject matter as recited in claim 1, and is thus similarly rejected.

Claims 14-18 recite substantially identical subject matter as claims 2-6, and are thus similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468